DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Application filed on July 30, 2021 in which claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 30, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in INDIA 201741028886 on August14, 2017. It is noted, however, that applicant has not filed a certified copy of the INDIA application as required by 37 CFR 1.55.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.11,128,596. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the present application is being anticipated by claims 1-20 of US Patent No. 11,128,596.

Application No. 17/390,335
US Patent No. 11,128,596
1. A method of acquiring fayer-2 (L2} addresses for an end user device, the method comprising: sending, by a session management function entity to a user plane fiction entity, a request for notifying the session management function entity of a source L2 address detected on a tunnel by the user plane function entity; receiving, by the user plane function entity, the request from the session management function entity; detecting, by the user plane function entity, an L2 packet with a new source L2 address on the tunnel: sending, by the user plane function entity, the new source L2 address to the session management function entity; receiving, by the session management function entity, the new source L2 address: sending, by the session management function entity, a first request update message to the user plane function entity, wherein the first request update message comprises a layer-3 (13) address and the new source L2 address; receiving, by the user plane fiction entity, the first request update message; and updating, by the user plane function entity in response to receiving the first request update message, an Address Resolution Protocol (ARP) neighbour cache with the L3 address and the new source L2 address or an Internet Protocol version 6 @Pv6} neighbour cache with the L3 address and the new source L2 address.

2. The method according to claim 1, wherein the tunnel is between the user plane function entity and a network terminating the end user device, wherein the tunnel 1s set up by a user plane setup message initiated by the session management function entity towards the user plane function entity, wherein the tunnel is associated with Ethernet type protocol data unit (PDU} sessions, and wherein the tunnel setup at the user plane function entity is towards an access network (AN).

3. The method according to claim 1, wherein the end user device comprises a user equipment (UE) or clients behind the UE.

4. The method according to claim 1, wherein sending, by the user plane fiinction entity, the new source L2 address comprises sending, by the user plane function entity, a Dynamic Host Configuration Protocol (DHCP) request to the session management finction entity, and wherein the DHCP request comprises the new source L2 address. 

5. The method according to claim 1, wherein the L3 address is an Internet Protocol (IP) address, and wherein the new source LZ address is a media access control (MAC) address. 

6.	A method of acquiring fayer-2 (L2} addresses for an end user device, the method comprising: receiving, by a user plane function entity from a session management function entity, a request for notifying the session management function entity of a source L2 address detected on a tunnel by the user plane function entity; detecting, by the user plane function entity, an L2 packet with a new source L2 address on the tunnel; sending, by the user plane function entity, the new source L2 address to the session management function entity; receiving, by the user plane function entity, a first request update message from the session management function entity, wherein the first request update message comprises a layer- 3 (L3) address and the new source LZ address; and updating, by the user plane function entity in response to receiving the first request update message, an Address Resolution Protocol (ARP) neighbour cache with the L3 address and the new source L2 address, or an Internet Protocol version 6 (Pv6) neighbour cache with the L3 address and the new source L.2 address.

7. The method according to claim 6, wherein the tunnel is between the user plane function entity and a network terminating the end user device, wherein the tunnel is set up by a user plane setup message initiated by the session management function entity towards the user plane function entity, wherein the tunnel is associated with Ethernet type protocol data unit (PDU) sessions, and wherein the tunnel setup at the user plane flinction entity is towards an access network (AN).

8. The method according to claim 6, wherein the end user device comprises a user equipment (UE} or clients behind the UE.

9. The method according to claim 6, wherein sending, by the user plane fiinction entity, the new source L2 address to the session management function entity, comprises sending, by the user plane flinction entity, a Dynamic Host Configuration Protocol (DHCP) request to the session management function entity, and wherein the DHCP request comprises the new source L2 address.

10. The method according to claim 6, wherein the L3 address is an Internet Protocol (P} address, and wherein the new source L? address is a media access control (MAC) address. 

11.	 A user plane function entity, comprising: at least one processor; and a non-transitory computer computer-readable storage medium coupled to the at least one processor and configured to store instructions that when executed cause the user plane function entity to: receive a request from a session management function entity for notifying the session management function entity of a source layer-2 (L2) address detected on a tunnel by the user plane function entity; detect an L? packet with a new source L2 address on the tunnel, send the new source L2 address to the session management function entity; receive a first request update message from the session management function entity, wherein the first request update message comprises a layer-3 (L3) address and the new source L.2 address, update, in response to receiving the first request update message, an Address Resolution Protocol (ARP) neighbour cache with the L3 address and the new source L2 address, or an Internet Protocol version 6 (UP v6} neighbour cache with the L3 address and the new source L2 address.

12. The user plane function entity according to claim 11, wherein the tunnel is between the uset plane function entity and a network terminating the end user device, wherein the tunnel is set up by a user plane setup message initiated by the session management function entity towards the user plane function entity, wherein the tunnel is associated with Ethernet type protocol data unit (PDU) sessions, and wherein the tunnel setup at the user plane function entity is towards an access network (AN).

13. The user plane function entity according to claim 11, wherein the end user device comprises a user equipment (UE) or clients behind the UE.

14. The user plane function entity according to claim 11, wherein the at least one processor is configured to execute the instructions to further cause the user plane function entity to send a Dynamic Host Configuration Protocol (DHCP) request to the session management function entity, and wherein the DHCP request comprises the new source L2 address.

15. The user plane function entity according to claim 11, wherein the L3 address is an Internet Protocol (IP) address, and wherein the new source L2 address is a media access control (MAC) address.

16. A system for acquiring layer-2 (L2) addresses for an end user device, wherein the system comprises: @ session management function entity configured to send a request for notifying the session management function entity of a source L2 address detected on a tunnel; and a user plane function entity configured to: receive the request from the session management function entity; detect an L2 packet with a new source L2 address on the tunnel, and send the new source L2 address to the session management function entity, wherein the session management function entity is further configured to receive the new source L2 address, and send a first update request message to the user plane function entity, wherein the first update request message comprises a layer-3 (L3) address and the new source LZ address, wherein the user plane function entity is further configured to update, in response to receiving the first update request message, an Address Resolution Protocol (ARP) neighbour cache with the L3 address and the new source L2 address, or an Internet Protocol version 6 CGPv6} neighbour cache with the L3 address and the new source L2 address.

17. The system according to claim 16, wherein the tunnel is between the user plane function entity and a network terminating the end user device, wherein the tunnel is set up by a user plane setup message initiated by the session management function entity towards the user plane function entity, wherein the tunnel is associated with Ethernet type protocol data unit (PDU} sessions, and wherein the tunnel setup at the user plane function entity is towards an access network CAN).

18. The system according to claim 16, wherein the end user device comprises a user equipment (UE) or clients behind the UE.

19. The system according to claim 16, wherein the user plane function entity is further configured to send a Dynamic Host Configuration Protocol (DHCP) request to the session management function entity, and wherein the DHCP request comprises the new source L2 address.

20. The system according to claim 16, wherein the L3 address is an Internet Protocol (IP) address, and wherein the new source L2 address is a media access control (MAC) address.

1. A method of acquiring layer-2 (L2) addresses, comprising: intercepting, by a user plane function entity in a core network, a layer-3 (L3) address discovery packet of a first end user device, wherein the L3 address discovery packet is a Dynamic Host Configuration Protocol (DHCP) packet or an Internet Protocol version 6 (IPv6) stateless address auto-configuration (SLAAC) packet; learning, by the user plane function entity, an L3 address of the first end user device and a layer-2 (L2) address map by performing deep packet inspection (DPI) for the L3 address discovery packet; building, by the user plane function entity, the L3 address and the L2 address map; receiving, by the user plane function entity via a tunnel, a request that carries the L3 address, wherein the request is an address resolution protocol (ARP) request or an Internet Control Message Protocol version 6 (ICMPV6) neighbor solicitation request; and responding, by the user plane function entity, by providing an L2 address corresponding to the L3 address in the request.

2. The method as in claim 1, wherein the request is the ARP request, and wherein the user plane function entity responds to the ARP request on behalf of an entity that owns the L3 address carried in the ARP request.

3. The method as in claim 1, wherein the request is the ICMPV6 neighbor solicitation request.

4. The method as in claim 1, wherein the L3 address is an Internet Protocol (IP) address, and wherein the L2 address is a media access control (MAC) address.

5. The method as in claim 2, wherein the user plane function entity responds to the ARP request by looking up a local ARP/IPv6 neighbor cache built in the user plane function entity.

6. The method as in claim 1, further comprising building, by the user plane function entity, a local ARP/IPv6 neighbor cache in the user plane function entity without performing DPI for every packet that traverses the core network, wherein the ARP/IPv6 neighbor cache comprises the L3 address and the L2 address map.

7. The method as in claim 1, wherein the L3 address discovery packet is a packet between the first end user device and a server, and wherein the first end user device comprises a user equipment (UE) or clients connected to the UE.

8. A user plane function entity for acquiring layer-2 (L2) addresses, the user plane function entity comprising: a processor configured to: intercept a layer-3 (L3) address discovery packet of a first end user device in a core network in which the user plane function entity is deployed, wherein the L3 address discovery packet is a Dynamic Host Configuration Protocol (DHCP) packet or an Internet Protocol version 6 (IPv6) stateless address auto-configuration (SLAAC) packet; and learn an L3 address of the first end user device and an L2 address map by performing deep packet inspection (DPI) for the L3 address discovery packet; and a transceiver coupled to the processor and configured to: receive, via a tunnel, a request that carries the L3 address, wherein the request is an address resolution protocol (ARP) request or an Internet Control Message Protocol version 6 (ICMPV6) neighbor solicitation request; and respond to the request by providing an L2 address corresponding to the L3 address in the request.

9. The user plane function entity as in claim 8, wherein the request is the ARP request.

10. The user plane function entity as in claim 8, wherein the request is the ICMPV6 neighbor solicitation request.

11. The user plane function entity as in claim 8, wherein the L3 address is an Internet Protocol (IP) address, and wherein the L2 address is a media access control (MAC) address.

12. The user plane function entity as in claim 8, wherein the L3 address discovery packet is the DHCP packet.

13. The user plane function entity as in claim 8, wherein the processor is further configured to: build, at the user plane function entity, a local ARP/IPv6 neighbor cache comprising the L3 address and the L2 address map; and respond to the request by using the local ARP/IPv6 neighbor cache to avoid a paging storm when the request is the ARP request or a neighbor discovery request (NDP) issued in the core network, wherein the core network is a 5.sup.th generation (5G) network.

14. The user plane function entity as in claim 8, wherein the L3 address discovery packet is a packet between the first end user device and a server, and wherein the first end user device comprises a user equipment (UE) or clients connected to the UE.

15. A system of acquiring layer-2 (L2) addresses, wherein the system comprises: a user plane function in a core network, wherein the user plane function is configured to: intercept a layer-3 (L3) address discovery packet of a first end user device, wherein the L3 address discovery packet is a Dynamic Host Configuration Protocol (DHCP) packet or an Internet Protocol version 6 (IPv6) stateless address auto-configuration (SLAAC) packet; learn an L3 address of the first end user device and an L2 address map by performing deep packet inspection (DPI) for the L3 address discovery packet; receive, via a tunnel, a request carrying the L3 address, wherein the request is an address resolution protocol (ARP) request or an Internet Control Message Protocol version 6 (ICMPV6) neighbor solicitation request; and respond to the request by providing an L2 address corresponding to the L3 address in the request.

16. The system as in claim 15, wherein the request is from a second user end device, and wherein the first end user device and the second end user device are in a same local area network (LAN).

17. The system as in claim 15, wherein the L3 address is an Internet Protocol (IP) address, and wherein the L2 address is a media access control (MAC) address.

18. The system as in claim 15, wherein the L3 address discovery packet is the SLAAC packet.

19. The system as in claim 15, wherein the user plane function is further configured to build a local ARP/IPv6 neighbor cache comprising the L3 address and the L2 address map.

20. The system as in claim 15, wherein the L3 address discovery packet is a packet between the first end user device and a server, and wherein the first end user device comprises a user equipment (UE) or clients connected to the UE.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ COBY whose telephone number is (571)272-4017. The examiner can normally be reached Monday-Thursday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571 270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANTZ COBY/Primary Examiner, Art Unit 2456                                                                                                                                                                                                        
July 13, 2022